Citation Nr: 1748904	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  12-07 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for cataracts.

2.  Entitlement to an initial compensable rating for xerosis of both hands.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel





INTRODUCTION

The Veteran had active duty service in the U.S. Army from January 1971 to October 1973, August 1988 to June 1994, January 2003 to August 2006, October 2006 to October 2007, and December 2007 to December 2008.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran indicated in February 2017 that he wished to testify at a videoconference hearing before the Board.  However, in May 2017, he notified VA that did not wish to appear at a Board hearing.  Therefore, his request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2016).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to the claim for cataracts, in November 2009, the Veteran was afforded a VA etiological examination for his eyes.  Although the VA examiner there concluded that the Veteran's cataracts began during service in 2009, the examiner was under the impression that the Veteran served on active duty through September 2009.  As noted above, the Veteran left active duty service in December 2008.  Although a February 2012 statement of the case noted that the November 2009 VA examiner's conclusion was based on an incorrect factual premise and continued the denial, no attempt was made to obtain an adequate opinion.  As such, the Board finds that an addendum opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As to the claim for xerosis (a skin disorder) of the hands, the most recent examination took place in November 2009.  Given that recent treatment records appear to be outstanding, as discussed below, it is not clear whether this disability has worsened.  Considering the length of time that has passed since the last VA examination, however, the Board finds that a new VA examination would assist the Board in adjudicating the appeal and therefore should be obtained.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

Finally, it appears there are outstanding treatment records.  Although in March 2017 the AOJ attempted to obtain treatment records associated with the Birmingham VA Medical Center, the most recent records returned from that facility were dated from 2011.  Notably, a June 2011 VA treatment record notes that the Veteran "goes to fox and gets meds ther [sic]" and in March 2012, the Veteran submitted a document indicating that in 2009 he had received treatment from Redstone Army Community Hospital.  Hence, to the extent there are any outstanding treatment records associated with Fox Army Health Center, these should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to have him identify the dates and locations of any post-service medical treatment pertaining to xerosis and cataracts that is not currently of record, to include any treatment associated with Fox Army Health Center.  Then, undertake all appropriate development to obtain any identified federal or private treatment records.

2.  Thereafter, forward the entire claims file in electronic records and a copy of this remand to the author of the November 2009 VA opinion or other appropriate VA examiner for an opinion addressing the etiology of any current cataracts.  If examination is indicated, it should be scheduled in accordance with applicable procedures.

The examiner should indicate whether, during the pendency of the claim, the Veteran has had cataracts or a residual cataracts disability.  If so, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any such current disability is related to any period of the Veteran's active service.

A complete rationale should accompany any opinion provided.

3.  The Veteran should also be afforded a VA examination to evaluate the current severity of his service-connected xerosis of both hands.  The electronic claims folders should be made available to the examiner for review in conjunction with the examination and the examiner should acknowledge such review in the examination report.  Any indicated studies should be performed.  The examination should be conducted in accordance with the current disability benefits questionnaire or examination worksheet applicable to skin disorders.  A complete rationale should accompany any opinion provided.

4.  After completion of the above, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).








_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




